DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
 
Status of the Claims
Claims 1-9, 11-13, and 24-32 were previously pending.  Claims 1-2, 8, and 24-26 were in the reply filed April 28, 2021.  Claims 1-9, 11-13, and 24-32 are currently pending. 

Response to Arguments
Applicant's arguments filed with respect to the rejection made under § 101 have been fully considered but they are not persuasive.  The arguments that the utility server and meter integrate the abstract idea into a practical application (Remarks, 9-10) are not persuasive for reasons already of record (Final Rejection mailed 1/28/2021, ¶ 3).  Applicant does not explain in a sufficient level of detail how the invention "improves the technical process of operating a physical utility grid."  Remarks, 10.  See October 2019 Update: Subject Matter Eligibility, pg. 12. ("if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology").  
Calibrating the billing cycle data fits in two abstract categories as explained in the rejection—it is not an additional element.  "Examiners evaluate integration into a additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application…" MPEP 2106.04(d) II (emphasis added).  Similarly, Applicant does not explain why broadly "procuring" resources is not abstract or provide a preferred construction of the limitation.  The Specification does not set forth any technical aspects or definition of this step.  Merely "procuring" the resources describes abstract activities (i.e., a purchase transaction in an electricity marketplace). 
Applicant's arguments that the claims recite "significantly more" (Remarks, 10) are also not persuasive for reasons already of record (Final Rejection mailed 1/28/2021, ¶ 5).  Determining a calibration factor is not an additional element.  It is a mathematical variable determination based on financial (i.e., "billing cycle") data.  In implicates two abstract categories similar to the mathematical financial analysis in SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018) ("selection and mathematical analysis of information" and "creation and manipulation of legal obligations such as contracts").
An inventive concept "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself." Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016). See also Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, '[w]hat else is there in the claims before us?") (emphasis added)). Instead, an inventive concept is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Accordingly, the rejection is maintained. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9, 11-13, and 24-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites "procuring, by the utility server, utility resources for distribution to the population of utility resource consumers over the physical grid based at least in part on the calibrated interval data measurements."  Utility procurement in mentioned in ¶¶ 0018, 25 (of the published application), but these passages are referring to past energy procurement under analysis.  None of the portions of the Specification cited support a step of procuring new utility resources for distribution, especially not based on the calibrated interval data measurements.  The other independent claims recite analogous limitations.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9, 11-13, and 24-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-9, 11-13, and 24-32, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims 1 & 26—including acquiring a plurality of interval data measurements that each indicate utility resource consumption over a physical grid, the utility resource consumption associated with each interval data measurement being measured by a retail utility meter coupled to the physical grid during a corresponding time interval, determining billing cycle data by summing the acquired plurality of interval data measurements over a billing cycle that is equivalent in duration to multiple time intervals; acquiring register data representing utility resource consumption during the billing cycle, the register data transmitted from a distribution utility operating the retail utility meter; comparing the register data to the billing cycle data to determine a calibration factor, wherein the product of the calibration factor and the billing cycle data is equal to the register data; calibrating the plurality of interval data measurements by applying the calibration factor to each interval data measurement of the plurality of interval data measurements to generate a plurality of calibrated interval data measurements; generating calibrated billing cycle data by summing the plurality of calibrated interval data measurements; and generating corrected billing cycle data by applying a distribution loss factor to the calibrated billing cycle data; and procuring utility resources for distribution to the population of utility resource consumers over the 
This qualifies as a method of organizing human activities because it recites collecting, analyzing, and reporting billing data of a utility customer and provider (i.e., commercial interactions including business relations).  The procuring step also describes commercial activities—namely, a purchase transaction in an electricity marketplace.  Additionally, aside from the data gathering equipment and general technological environment/field of use (addressed below), it recites purely mathematical relationships and calculations (i.e., mathematically comparing and manipulating numerical metering/billing data (summing data, determining products of data sets, calculating and applying factors, etc.)).  That the measurements are about consumption over a physical grid does not exclude them from being abstract, because "even if a process of collecting and analyzing information is limited to particular content or a particular source, that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 1022 (Fed. Cir. 2018) (citing Electric Power Grp.—a case which also involved an ineligible abstract idea of collecting power grid metrics).
It shares strong similarities with other abstract ideas held to be non-statutory by the courts (see Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as process of gathering and analyzing information of a utility billing cycle, then displaying the results).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (utility server, processor, non-transitory computer readable medium—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  Aside from such instructions to implement the abstract idea, they are solely used for generic computer operations (e.g., receiving, storing, retrieving, and transmitting data).  Although the claims recite acquiring data indicating consumption over a physical grid measured by a utility meter coupled to a physical grid, this is merely a pre-solution data gathering activity (See MPEP 2106.05(g)).  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their . Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (utility server, processor, non-transitory computer readable medium—see published Specification ¶¶ 0092-95 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements; see also ¶¶ 0031-35 similarly describing acquiring metering data via a meter coupled to a physical grid, including how utilities "typically" collect the data).  
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).   
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented.  Claims 2 & 27 further limit the abstract idea by gathering more mathematical commercial data.  Claims 3 & 28 further limit the abstract idea by revising and repeating abstract steps.  Claims 7 & 32 further limit the abstract idea by reciting commercial data from a specific kind of customer.  Claims 9-13 recite abstract limitations already addressed in claims 1 & 26.  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (e.g., the generic utility server).  Although claims 4-6 & 29-31 recite different kinds of meters at a high level, these only amount to further limiting data gathering activities (see MPEP 2106.05(g)). 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (different kinds of meters of claims 4-6 & 29-31), these do not amount to significantly more because the Specification also indicates this is the routine use of known elements for the same reasons presented with respect to the elements in the independent claims above (see ¶¶ 0031-35 describing acquiring metering data from these meters at a high level of generality, including how utilities "typically" collect the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628